        Case 1:16-cv-00740-RC Document 117 Filed 11/07/18 Page 1 of 25



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

SIMON BRONNER, et al.,

        Plaintiffs,

                                                  Case No: 1:16-cv-00740-RC

v.

LISA DUGGAN, et al.,

       Defendants.


      REPLY OF DEFENDANTS AMERICAN STUDIES ASSOCIATION, LISA
       DUGGAN, SUNAINA MAIRA, CURTIS MAREZ, NEFERTI TADIAR,
               CHANDAN REDDY AND JOHN STEPHENS TO
            PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS


       The question to be answered is straightforward - have the Plaintiffs overcome the

strong presumption against federal jurisdiction by demonstrating that they have

suffered, individually, $ 75,000 in damages or that the injunctive relief sought

(invalidation of the Resolution) would cost the ASA $ 75,000? Once the smoke in

Plaintiffs’ brief has cleared, it is manifest that they have not borne their burden.

       The central issue before the Court on the Defendants’ Motions to Dismiss is

jurisdiction, yet the Plaintiffs’ argument in opposition is constructed upon decisions

that concern standing in Superior Court - primarily Daley v. Alpha Kappa Sorority, Inc., 26

A.3d 723 (D.C. 2011) and Jackson v. George, 146 A.3d 405 (2016). Neither case has

anything to do with federal subject matter jurisdiction.




                                              1
        Case 1:16-cv-00740-RC Document 117 Filed 11/07/18 Page 2 of 25



       Their reliance on these decisions misses the point by conflating standing with

subject matter jurisdiction, or by arguing that one is equivalent to the other.     This is

pivotal because -- as the Court noted in its Opinion of July 6, 2018 -- the Plaintiffs have

still made no effort to identify any damages they have suffered and which might meet

the jurisdictional threshold of this Court. Plaintiffs sidestep that important issue and

instead seek to maintain this action on the basis that the alleged damages to the entity

are of sufficient amount to establish jurisdiction. But Daley and Jackson do not stand for

or support such a position. Plaintiffs’ jurisdictional argument –- and thus this federal

action -- accordingly collapses.

       Separate and apart from that collapse, they have not adequately explained why

most of their claims would nonetheless fail on substantive legal grounds. The new

claims set forth in the SAC are all subject to dismissal, independent of the jurisdictional

argument.    Count One (Breach of Fiduciary Duty / Material Misrepresentations) falls

because, as the Plaintiffs concede, they did not rely upon the alleged representations of

the Defendants. The acts alleged in Counts Three, Four and Five were not ultra vires,

and thus those Counts should be dismissed. Count Nine (Waste) fails for reasons

previously set forth in the pending Motion for Partial Judgment on the Pleadings

[Document 35] – a claim for corporate waste can only be maintained derivatively,

unless the individual plaintiff can show an injury to himself distinct from that to the

corporation; Plaintiffs are unable to do so.




                                               2
        Case 1:16-cv-00740-RC Document 117 Filed 11/07/18 Page 3 of 25



      A.     Plaintiffs Cannot Show that this Court Has Subject-Matter Jurisdiction

             1.        The Key Issue is the Quantum of Damages, Not Standing

      It is clear from the additional allegations in the SAC that all of the damages that

Plaintiffs are seeking belong to the Association, not to the Plaintiffs individually. Such

claims, therefore, are derivative in nature, and barred here as a matter of law.           Still,

Plaintiffs maintain, with obstinacy, that “whether a claim that alleges damage to a

corporation can be brought directly is a question of standing, not a question of

jurisdiction.” (Opposition at 34). This is incorrect. Where a case is in federal court on

diversity grounds, it is not enough merely to have standing to bring a claim: the

plaintiff must also demonstrate sufficient damages to meet the jurisdictional threshold.

The Plaintiffs have erroneously suggested that their standing to bring claims in this case

is coextensive with an ability to recover damages allegedly suffered by the American

Studies Association.     The issue is, in fact, jurisdictional because if Plaintiffs cannot rely

upon damages to the corporate entity to meet the federal jurisdictional threshold, they

cannot meet the necessary threshold.

      Plaintiffs’ reliance on Daley and Jackson, which address the question of standing

in the Superior Court on the basis of individualized damages suffered by the plaintiffs,

is misplaced in this argument about subject matter jurisdiction in federal court. They

interpret those cases too broadly, and they gloss over significant and substantial

differences between those two cases and the one before this Court. In Daley, the Court

of Appeals permitted individual sorority members’ claims to continue against the

sorority and its directors, noting that the “individual rights of the plaintiffs were

                                               3
        Case 1:16-cv-00740-RC Document 117 Filed 11/07/18 Page 4 of 25



affected by the alleged failure to follow the dictates of the constitution and the by-laws

and they thus had a ‘direct personal interest’ in the cause of action.” (supra 26 A.3d at

729, citing Tooley v. Donaldson, Lufkin & Jenrette, 845 A.2d 1031, 1036 (Del. 2004)). As to

Jackson, the rationale was the same, and the Jackson court cited Daley in that regard.

Neither Daley nor Jackson addressed the particular question before this Court: whether

the plaintiffs could claim, as the basis of federal subject matter jurisdiction, injuries

other than those to the individual plaintiffs. Defendants respectfully submit that there

is a wide gap between the issue of “standing” to survive a motion to dismiss for lack of

injury in Superior Court and the issue of quantum of damages that an individual

plaintiff may claim for federal jurisdictional purposes. Plaintiffs have not addressed

that issue, understandably. But a careful reading of those cases, including a review of

the decisions relied upon by the Daley and Jackson courts, reveals that the Plaintiffs

cannot rely upon Daley and Jackson as a bridge to federal subject matter jurisdiction.

       As noted above, the Daley Court cited with approval Tooley, supra. In Tooley, the

court made clear the distinction between a claim personal to the individual plaintiff and

that belonging to the entity.

       “We set forth in this Opinion the law to be applied henceforth in determining
       whether a stockholder's claim is derivative or direct. That issue must
       turn solely on the following questions: (1) who suffered the alleged harm (the
       corporation or the suing stockholders, individually); and (2) who would receive
       the benefit of any recovery or other remedy (the corporation or the stockholders,
       individually)? . . . a court should look to the nature of the wrong and to whom
       the relief should go.”

Tooley, 845 A.2d 1031, 1033, 1039 (Del. 2003). Relying on this formulation, the Daley

Court found that where the individuals claimed that their dues payments had been

                                            4
        Case 1:16-cv-00740-RC Document 117 Filed 11/07/18 Page 5 of 25



misspent, and their personal memberships had been terminated in retaliation, they had

sufficient individual injuries to create standing to sue. See also Family Federation for

World Peace v. Hyun Jin Moon, 129 A.3d 234, 244 (D.C. 2015) (An “important exception”

lies “where an individual seeking enforcement … has a special interest distinguishable

from the public at large.”) (internal quotations omitted).

       Each of the cases relied on by the Daley Court, moreover, involved an individual

injury. See Blodgett v. University Club, 930 A.2d 210 (D.C. 2007) (member expelled from

private club); Wisconsin Ave. Assocs., Inc. v. 2720 Wisconsin Ave. Coop Ass’n, 441 A.2d 956

(D.C. 1982) (cooperative association damaged by the developer’s breach of fiduciary

duty); Willens v. 2720 Wisconsin Ave. Coop Association, 844 A.2d 1126 (D.C. 2004)

(individual member had standing to sue when the indebtedness of his neighbors on a

special assessment was cancelled, but his was not). In Waller v. Waller, 49 A.2d 449 (Md.

1946), also cited in Daley, the Maryland Court of Appeals explained the rationale behind

the derivative action and the requirement that the claims be first presented to the

entity’s leadership.   The Waller court allowed, however, that a stockholder could

maintain an action for “violations of duty arising from contract or otherwise owing

directly from the officer to the injured stockholder, though such acts are also violations

of duty owing to the corporation.”       Waller, 49 A.2d at 453.     To demonstrate this

principle, the Waller court cited a Pennsylvania case in which it had been held that “a

stockholder could bring suit against the officers of the corporation for defrauding him

of his patents, royalties, and other property, because the gravamen of his complaint was



                                             5
        Case 1:16-cv-00740-RC Document 117 Filed 11/07/18 Page 6 of 25



not the damage to the corporation or its stockholders in general but to himself

personally.” Id.

       Although the court in Jackson v. George, 146 A.3d 405 (D.C. 2016) offered less

analysis of the issue, it is clear that it based its decision regarding the plaintiffs’ ability

to proceed on the ruling in Daley. In that regard it is important that the Jackson plaintiffs

claimed that the defendants had breached their fiduciary duties as officers of a church;

plaintiffs claimed that their individual tithes and offerings had been misused, and that

they had been individually barred from church property and facilities and from

attending church services.    These were injuries “particularized to [plaintiffs]” and thus

did not require a demand on the corporation. Jackson, 146 A.2d at 415.

       In both of these cases, the plaintiffs had alleged specific individual damages that

they had suffered because of the alleged breaches by the non-profit corporation, and

were determined for that reason to have standing to maintain an action in the Superior

Court of the District of Columbia. In its Memorandum Opinion [Document 80], this

Court, referencing Daley and Jackson, wrote that “[t]he claims that Plaintiffs seek to

assert sound in breaches of fiduciary duty, breaches of contract, and ultra vires actions,

which the D.C. Court of Appeals has suggested may be asserted directly by

shareholders and members of non-profit organizations under certain circumstances.”

Defendants respectfully suggest that the existence of individualized damages

constituted the “certain circumstances” under which such claims could be made.

       By contrast, in the instant case, Plaintiffs have alleged no individual damages, no

special interest which they hold apart from and independent of the corporation. On the

                                              6
        Case 1:16-cv-00740-RC Document 117 Filed 11/07/18 Page 7 of 25



contrary: as described in full in the Motion (at 5 – 6), with the exception of Count Eight

of the SAC (which seeks unstated damages incurred by Mr. Barton for exclusion of his

vote on the Resolution), all of the Plaintiffs’ claims for relief seek either injunctive relief

or “damages ... incurred by the Association.”         Plaintiffs cannot even claim that the

dues that they pay into the Association’s coffers has been misspent: Plaintiffs Bronner

and Rockland are “honorary lifetime members” (SAC, ¶¶ 14, 15) and therefore

presumably do not pay yearly dues. Plaintiff Kupfer allowed his membership in ASA

to lapse after 2014, so he does not pay any dues after that point, either (Id., ¶ 17).     The

Plaintiffs here simply do not fit into the Daley/Jackson framework.

       Finally, Plaintiffs cite to In re G-I Holdings, Inc., 755 F.3d 195 (3rd Cir. 2014) for

authority that the concept of a “derivative action” does not apply to non-profit

corporations. Their reliance is misplaced, because that was not a derivative action case.

In G-I Holdings, a group of asbestos producers created a “Center for Claims Resolution”

to coordinate and administer any and all payouts for asbestos-related litigation. When

one of those Members (G-I) failed to pay its share of settlements and expenses,

individual Members were left to cover some of the shortfall.              They then sought

reimbursement of these payments. The Court of Appeals stated that

              “The Former Members and G-I are in contractual privity
              with one another but not with the Center via the Producer
              Agreement. It seems illogical to inquire whether one
              contract signatory’s breach of contract claim against another
              signatory is derivative of a non-signatory’s claim. While the
              Center was granted rights under the Producer Agreement,
              this does not make the Former Members’ claims derivative.
              Once the Former Members were required to make additional


                                              7
        Case 1:16-cv-00740-RC Document 117 Filed 11/07/18 Page 8 of 25



             payments to cover the shortfall … [they] suffered damages
             and had a straightforward breach of contract claim.”
             755 F.3d at 207.

The cause of action in G-I Holdings was a breach of contract action between individual

members, not a claim on behalf of, or against, the member organization. This case has

no bearing here.

      It is therefore not accurate to claim that there is no distinction between derivative

or direct claims against a non-profit corporation. Rather, the Daley and Jackson courts

recognized that members of a non-profit organization may suffer individual injuries

other than the typical monetary losses which could befall the shareholders of a for-

profit corporation, and would thus have standing to maintain an action (G-I, by

contrast, relies on the fact that individual members were bringing a breach of contract

action against another member, and not derivative claims on behalf of the corporation).

Indeed, the D.C. Code specifically envisions derivative claims on behalf of a non-profit

corporation. See D.C. Code § 29-411.01 et seq.1 Plaintiffs’ strained interpretation would

render the laws governing derivative claims meaningless.            Were members of a non-

profit organization able in all circumstances to claim damages suffered by the

organization as a direct claim, there would be no need for these provisions in the Code.

      Another fundamental weakness of Plaintiffs’ reliance on Daley and Jackson is that

their arguments entirely overlook the critical issue of choice of forum. It is true that in

neither Daley nor Jackson was there any discussion of the value of the plaintiffs’

1
      “For the purposes of this subchapter, the term ‘derivative proceeding’ means a civil
      action in the right of a domestic nonprofit corporation or, to the extent provided in § 29-
      411.08, in the right of a foreign nonprofit corporation.”

                                               8
        Case 1:16-cv-00740-RC Document 117 Filed 11/07/18 Page 9 of 25



individual claims.   Those cases, however, were brought in the Superior Court for the

District of Columbia, then appealed to the Court of Appeals for the District of

Columbia.    But neither of these courts has a jurisdictional threshold amount greater

than $500; thus, it was irrelevant what the value of the injunctive or declaratory relief

sought might have been. Too, neither opinion parses which of the damages claimed by

the plaintiffs might be derivative rather than direct; once it was determined that the

plaintiffs had standing, their claims could continue, to one degree or another.      Had

Plaintiffs here timely brought the action in Superior Court, their individual claims for

relief, no matter how insignificant in monetary value, might have been allowed to

continue.   In this Court, however, they must demonstrate individual damages above

the jurisdictional threshold.

              2.     Plaintiffs’ Other Jurisdictional Arguments Are Unavailing

       In addition to their erroneous argument on standing, Plaintiffs make two other

attacks on the argument that this Court lacks subject-matter jurisdiction. The first is to

suggest that, because the Court previously ruled that the Plaintiffs had met the amount-

in-controversy requirement, it should not revisit that issue. See Opposition at pp. 30-33.

On the contrary: not only is the issue of subject matter jurisdiction always before the

Court, but this precise question was left open. In its July 6, 2018 Memorandum Opinion

[Document 94], the Court noted that, despite their claims of “significant economic and

reputational damage,” Plaintiffs had made “no attempt to explain how they have

individually suffered more than $75,000 in damages, or why complying with an



                                            9
        Case 1:16-cv-00740-RC Document 117 Filed 11/07/18 Page 10 of 25



injunction would cost the ASA more than that amount.” Memorandum Opinion, p. 7

n.2.   The Court continued:

              It may be true as a matter of law that Plaintiffs’ refashioned
              complaint cannot seek damages on behalf of the ASA, but
              that argument should be raised in a well-fashioned motion
              to dismiss or for summary judgment.

Memorandum Opinion [Document 94], p. 9 n. 5. The Defendants accordingly have

submitted the pending Motion.

       Plaintiffs’ second attack asserts that they seek equitable relief, and that “claims

for injunctive and declaratory relief do not seek individual damages.” (Opposition at

34).   This, in general, is a true statement, but it misses the point. As the Court has

already noted, equitable remedies such as injunctive or declaratory relief are alternative

remedies for which a pecuniary interest over $ 75,000 must be demonstrated. See, e.g.,

Animal Legal Defense Fund v. Hormel Food Corp., 249 F. Supp.3d 53 (D.D.C. 2017). In other

words, in order to meet the jurisdictional threshold, Plaintiffs must demonstrate that the

equitable relief they seek has a comparable worth greater than $ 75,000.       In each of the

cases cited by Plaintiffs here (Opposition at pp. 38 – 9), the prospective costs of the

equitable relief was clearly greater than the jurisdictional threshold. See Busby v. Capital

One N.A., 932 F.Supp.2d 114 (D.D.C. 2013) (plaintiff sought cancellation of a mortgage

debt greater than $ 130,000); Geo Specialty Chems, Inc. v. Husisian, 951 F.Supp.2d 32

(D.D.C. 2013) (plaintiff sought to enjoin both the disclosure of its trade secrets affecting

global tariffs on glycine and the continued representation by plaintiff’s former counsel

of plaintiff’s competitors); Hunt v. Wash. State Apple Adver. Comm’n, 432 U.S. 333 (1977)


                                            10
        Case 1:16-cv-00740-RC Document 117 Filed 11/07/18 Page 11 of 25



(plaintiff challenged a North Carolina statute that affected all the apple growers in

Washington State); Smith v. Washington, 593 F.2d 1097 (D.C. Cir. 1978) (prisoner

contentions that they had been routinely subjected to overcrowded and vermin-infested

cells, as well as a deprivation of library and other privileges, because of their

homosexuality showed an amount in controversy above the jurisdictional threshold);

Info Strategies, Inc. v. Dumosch, 13 F.Supp.3d 135 (D.D.C. 2014) (plaintiff sought to

protect a series of contractual rights, including non-compete provisions, which affected

millions of dollars of plaintiff’s income).

       By contrast, the equitable relief requested in the SAC consists of an order

declaring that the vote on the Resolution was ultra vires; declaring that the Defendants

breached fiduciary duties owed to the ASA and its members; enjoining “any action that

does not strictly follow the statement of purpose set forth in the [ASA] Constitution;

enjoining any action to enforce the Resolution; and enjoining the ASA from “making

any payments or expenditures in violation of the [ASA] Constitution, including support

of the Israel Boycott.”     As Defendants have already demonstrated, a court order

reversing the vote on the Resolution would have zero cost. And even if a new vote

were to be held—which the Plaintiffs have not requested—there would be very little

cost to the Association.    The prospective costs of that injunctive relief is, at best, de

minimis; it cannot help Plaintiffs reach the threshold for subject-matter jurisdiction.

       3.     The Plaintiffs Utterly Fail to Establish the Jurisdictional Minimum.

       Plaintiffs have the obligation to set forth sufficient facts to support any finding

that subject matter jurisdiction exists, and that their damages exceed $ 75,000. Where a

                                              11
        Case 1:16-cv-00740-RC Document 117 Filed 11/07/18 Page 12 of 25



defendant has challenged a plaintiff’s allegations concerning the jurisdictional amount –

even an allegation that is sufficient from a pleading standpoint —“a factual issue

emerges and the burden of establishing jurisdictional amount is thrust upon the

claimant.” Gomez v. Wilson, 477 F.2d 411, 420 (D.C. Cir. 1973); see also Watkins v. Pepco

Energy, 2005 U.S. Dist. Lexis 16930, *6 (D.D.C. 2005) (dismissing for lack of jurisdiction);

Khadr v. United States, 381 529 F.3d 1112 (2008) (affirming dismissal on motion for failure

to establish subject matter jurisdiction).

       The authority relied upon by Plaintiffs does allow for a claim by an individual

member against a non-profit organization, but says nothing about the amount of

damages that might be claimed. Thus, Plaintiffs could have decided to bring suit in the

Superior Court for the District of Columbia: Daley and Jackson suggest so. Plaintiffs,

needless to say, did not file their complaint in that forum, but chose instead this federal

tribunal, where the law requires that they set forth sufficient facts to bring their

damages above the jurisdictional threshold. Indeed, this requirement was highlighted

by the Court when it noted that Plaintiffs had made “no attempt to explain how they

have individually suffered more than $75,000 in damages, or why complying with an

injunction would cost the ASA more than that amount.” July 6, 2018 Memorandum

Opinion [Document 94], p. 7 n.2.         The sole attempt by Plaintiffs to address the

individual damages in their entire 40-page brief comes in a one sentence footnote, with

no support provided whatsoever: “Plaintiffs did indeed allege individual damages.”

Fn 21, at 34. As is clear by reading the SAC, they did not.



                                             12
        Case 1:16-cv-00740-RC Document 117 Filed 11/07/18 Page 13 of 25



        Thus, finally, we are brought to the $ 75,000 question: is there anything in the

SAC that would indicate that Plaintiffs would be able to legally recover more than the

Court’s jurisdictional threshold were this case allowed to continue? As Defendants

have already argued – and as Plaintiffs have failed to counter, notwithstanding their

impassioned rhetoric – the answer to this question must be in the negative. Plaintiffs

cannot claim that their dues were misspent, since the majority of them don’t pay dues

(and, even if they did, the annual dues are only $155 per Plaintiff). Plaintiffs cannot

demonstrate that the equitable relief they seek has any monetary value, for it would

cost either nothing or next to nothing to nullify the Resolution or to schedule a new

vote.    Plaintiffs have not even alleged that they have suffered any economic,

reputational, or emotional damages.      The entirety of the damages that they seek was

allegedly incurred by the Association, and any award at trial would inure to the benefit

of the Association, not to the individual Plaintiffs. That, in the end, is the definition of

a derivative claim, which has already been foreclosed.      As argued in the Motion, and

discussed above, Plaintiffs cannot legally recover any damages in excess of $ 75,000.

Accordingly, this case must be dismissed for lack of subject matter jurisdiction. 28

U.S.C. §1332(b).

        B.    The Claims for Waste, Breach of Fiduciary Duty, And Ultra Vires Must
              Fail As a Matter of Law

        The lack of subject matter jurisdiction dooms the Second Amended Complaint.

Nonetheless, there are independent substantive reasons why the claims for waste,




                                            13
        Case 1:16-cv-00740-RC Document 117 Filed 11/07/18 Page 14 of 25



breach of fiduciary duty and the allegedly “ultra vires” acts (Counts Three, Four and

Five of the SAC) fail.

              1.      The Actions Alleged Were Not Ultra Vires

       The Opposition repeats Plaintiffs’ mantra that “a member of an organization may

directly sue that organization to enjoin actions that the organization did not have the

power to execute.” Opposition at 13. But the pivotal issue here is whether the subject

actions directly contradicted a statute or a bylaw of the organization. Whether the

organization had acted differently in the past, or whether Plaintiffs believe it should

have acted differently in this instance is entirely irrelevant: if there is no express

provision prohibiting the action, it cannot be ultra vires. See, e.g., Daley, 26 A.3d at 730.

              a.      Count Three / “Lack of Diversity”

       Plaintiffs seek to avoid dismissal of Count Three in two ways: first, by diverting

the Court’s attention from the plain definition of “diversity” set out in the ASA’s

governing documents; second, by referring to deposition testimony of Director John

Stephens, in which he explained that the ASA has sought to ensure that adjunct and

non-tenured academics are adequately represented within the ASA.

       For a corporate action to be ultra vires, it must be expressly prohibited by either

statute or by-law. It matters little whether the organization had acted differently in the

past, or whether Plaintiffs believe it should have acted differently in this instance: if

there is no express provision prohibiting the action, it cannot be ultra vires. See, e.g.,

Welsh v. McNeil, 162 A.3d 135, 150 n. 43 (D.C. 2017).



                                              14
        Case 1:16-cv-00740-RC Document 117 Filed 11/07/18 Page 15 of 25



       Plaintiffs are unable to prop up Count Three, which is based on the imagined

requirement that the Nominating Committee must balance the Council’s views on

global political issues in order to promote “diversity.” As Defendants have argued, that

“diversity” is later referred to in the Bylaws of the ASA as “a balance of age, racial,

ethnic, regional, and gender participation.” Rather than confront the obvious point –

that a candidate’s position on Israeli/Palestinian relations is not the type of “diversity”

addressed in the ASA governing documents -- the Opposition harps on the fact that the

Nominating Council is described in Article VI, § 2 of the ASA Constitution, while the

Motion to Dismiss (at 16) quotes from the Bylaws, Article VII, § 4. Though these are

different provisions of the entity’s governing documents, they nonetheless must be read

as a whole, and must follow what a reasonable person would think the words mean.

See BSA 77 P ST. LLC v. Hawkins, 983 A.2d 988, 993 (D.C. 2009).             The governing

documents provide, in Bylaw Article VII, §4, a definition of “diversity.”

       Plaintiffs’ reliance on Dr. Stephens’s testimony is equally unavailing. Given the

different types of academics that make up the ASA membership – from graduate

students to senior, tenured professors – it is logical that ASA has endeavored to ensure

that the leadership of the ASA includes non-tenured teachers as well as tenured

researchers. It is grossly illogical, however, to assume that this translates to a discrete

issue in geopolitics.

       No reasonable person could read the phrase “diversity of the association’s

membership” as Plaintiffs now claim. This proscription was intended to capture the

numerous differences in the membership – differences in gender, age, national origin,

                                            15
         Case 1:16-cv-00740-RC Document 117 Filed 11/07/18 Page 16 of 25



religious belief, sexual orientation, professional development and academic philosophy.

It is hardly reasonable to assert that the term expressly refers to a single issue in

international relations.

         In the end, there is no express prohibition in any of ASA’s governing documents

that requires the Nominating Committee to take into account pro-Israel or pro-

Palestinian viewpoints in order to maintain diversity – any more than the Committee

would have to consider the candidates’ views on the abortion debate or international

trade.    Where there is no express provision, the action cannot be ultra vires. Count

Three should be dismissed.

               b.      Count Four / “Freezing” Voter Roll

         Plaintiffs’ argument in support of Count Four, distilled, is that as to a person

who has allowed his membership in the ASA lapse, ASA has some obligation to

provide notice of an upcoming vote on an ASA matter. Plaintiffs offer no citation to any

governing document or statute to support this position.

         It should also be noted that the voting rolls were “frozen” on November 25, 2013

(SAC, ¶ 123).       The vote on the Resolution was held “during a ten-day period in

December 2013” (id., ¶ 139), but Mr. Barton did not pay his dues and bring himself back

into good standing until “December 2013” (id., ¶ 131). Given that he didn’t pay his

dues until the month after the rolls were closed, it is difficult to see how he, personally,




                                              16
       Case 1:16-cv-00740-RC Document 117 Filed 11/07/18 Page 17 of 25



could have been targeted (c.f. ¶ 132), or how the Board’s actions violated any specific

provision of the governing documents.2

       Plaintiffs attempt to build an argument from Dr. Stephens’ testimony about the

decision to limit voting to current members of the ASA, but Dr. Stephens’ testimony

does not constitute an “express prohibition by a statute or bylaw” of the alleged acts.

Daley, 26 A.3d at 730.3

       Because Count Four does not identify an ultra vires act, it should be dismissed.

              c.      Count Five / “Efforts to Influence Legislation”

       The Plaintiffs claim at County Five that efforts by the ASA to lobby against anti-

boycott laws were ultra vires.4       Again, the alleged actions are not barred by the

Constitution or bylaws.5



2      This same reasoning compels dismissal of Professor Barton’s individual claim for
       “breach of contract” based on the closure of the voting rolls (Count Eight).

3      Plaintiffs apparently don’t consider that, by “freezing” the voting pool as of the date of
       the announcement of the vote, would-be pro-Resolution voters were also prevented
       from joining simply to vote in favor of the Resolution.

4      In this regard, the Defendants do not concede that the actions of members of the
       National Council constituted official action of the ASA. The arguments made herein are
       based upon the standards set forth in Rule 12, and thus the Plaintiff’s allegation of
       official action by ASA is assumed arguendo.

5      In fact, the Bylaws of the ASA as they existed at the time of the Resolution included the
       following provisions:

         Sec. 1. The Executive Committee is empowered to speak for the association on public
         issues where these directly affect our work as scholars and teachers. Such issues
         include, but are not restricted to, academic freedom; freedom of access to information;
         appointments to and policies of granting and funding agencies.



                                                17
        Case 1:16-cv-00740-RC Document 117 Filed 11/07/18 Page 18 of 25



       As for whether the alleged actions of the ASA regarding legislation affect its

status under the Tax Code, this is not the proper forum for determination of that issue.

See 26 U.S.C. § 7428.       But even if the Court were to address the matter directly, the

“self-defense” exception to the prohibition against legislative activity defeats Plaintiffs’

claims to the contrary.

       Plaintiffs correctly note in their Opposition that the ASA did not elect to report

under 26 U.S.C. §501(h). But the basic, common-sense concept that a non-profit entity

should be permitted to defend itself is also articulated elsewhere in the Tax Code. I.R.C.

§4945, which concerns the taxability of payments to private foundations, defines as

taxable expenditures those made to “carry on propaganda, or otherwise to attempt, to

influence legislation.” 26 U.S.C. §4945(d). Echoing the language of 26 U.S.C. §501(h),

§4945 exempts from the definition of taxable expenditures any that are made

       “in connection with an appearance before, or communication to, any legislative
       body with respect to a possible decision of such body which might affect the
       existence of the private foundation, its powers and duties, its tax-exempt status,
       or the deduction of contributions to such foundation.

26 U.S.C. § 4945 (e)(2).6

       The IRS has indicated that it considers § 4945(e)(2) applicable to § 501(c)(3)

organizations. See IRS General Counsel Memorandum 34289 (Exhibit A hereto).

General Counsel, addressing the question of whether appearance before a legislative

body at the invitation of the body constituted “carrying on propaganda or otherwise

attempting to influence legislation” concluded, inter alia, as follows:



6      See SAC, ¶¶ 153, - 158.

                                              18
          Case 1:16-cv-00740-RC Document 117 Filed 11/07/18 Page 19 of 25



       Although the above-cited statutory provision is found in Code section 4945(e)
       and not in section 501(c)(3), we believe a similar exception exists with respect to
       this latter code section, both as an inherent exception to the statutory prohibition
       regarding "attempts" to influence legislation and by virtue of its relationship to
       section 4945(e) . . .

       . . . we believe it apparent that this exception in section 4945(e) for appearances
       regarding matters which might affect the very existence of the organization was
       not regarded by either Congress or the Treasury Department as a substantive
       change in the types of legislative activities authorized by the statute but as a
       specific codification, by way of definition, of the existing law under section
       501(c)(3).

See also Description of Present-Law Rules Relating to Political and Other Activities of

Organizations Described in Section 501(c)(3) and Proposals Regarding Churches, Joint

Committee on Taxation, May 14, 2002, p. 9 fn. 35 (noting that “the IRS has stated that

the section 4945 definitions and exceptions apply to section 501(c)(3),” and citing GCM

34289).

       For the preceding reasons Count Five must be dismissed for failure to state a

cause of action for ultra vires acts.

               d.     Without Reliance, the Breach of Fiduciary Duty Based on Fraud (Count I)
                      Must Be Dismissed.

       Count One claims breach of fiduciary for “material misrepresentations and

omissions in connection with elections to office” – again, stripped of the ad hominem

attacks, Plaintiffs argue that the failure to disclose that the 2012 and 2013 candidates for

National Council were members of USACBI misled the voting members, and thus

constituted a breach of fiduciary duty.     Their sole argument is that such a claim does

not require any showing of reliance on the alleged misrepresentation.         As with their

other arguments, this assertion misses the point.

                                             19
        Case 1:16-cv-00740-RC Document 117 Filed 11/07/18 Page 20 of 25



       It is elementary that a director has the fiduciary duty to avoid misrepresentations

of material fact. To that extent, at least, Plaintiff’s reliance on Malone v. Bincat, 722 A.2d

5 (Del. 1998) is sound. Otherwise, Malone is inapposite. In that case, the minority

shareholders claimed that that the company directors had made false statements in SEC

filings and to its shareholders. The essence of the Malone plaintiff’s claim was that the

statements greatly overvalued the shares, and thus that he would have sold his shares

had he known of the true value. The Malone Court reasonably presumed that where the

issue is the value of one’s investment, it is almost a given that any statement regarding

the company’s worth is a material representation.        Thus did the Court note, in dicta,

that “[a]n action for a breach of fiduciary duty arising out of disclosure violations in

connection with a request for stockholder action does not include the elements of

reliance, causation and actual quantifiable monetary damages.” Malone, 722 A.2d at 12.

       By contrast, this is not a shareholder action, and Plaintiffs here are not claiming

loss of value of their shares. The only misrepresentation alleged in Count I is the

political leanings of the candidates put forward for election to the National Council. In

order for an omission of this information to be material, it must be data upon which the

Plaintiffs would reasonably rely. Without a showing of reliance, Plaintiffs cannot show

either that they were misled, or that the information about the geopolitical leanings of

the various candidates could be at all material.

       Contrary to Plaintiffs’ position, there is a long line of cases holding that reliance

is a necessary element in breach of fiduciary claims that involve misrepresentation. The

Third Circuit has long held that, to establish a breach of fiduciary duty under ERISA,

                                             20
        Case 1:16-cv-00740-RC Document 117 Filed 11/07/18 Page 21 of 25



plaintiffs “must demonstrate that” they “detrimentally relied on the misrepresentation

or inadequate disclosure.” In re Unisys Corp. Retiree Med. Benefits ERISA Litig., 579 F.3d

220, 228 (3d Cir. 2009); see also, e.g., Shook v. Avaya Inc., 625 F.3d 69, 73 (3d Cir. 2010) (“In

order to prevail on a breach of fiduciary duty claim under ERISA, a plaintiff must

establish that … the plaintiff detrimentally relied on the misrepresentation or

inadequate disclosure.”). Similarly, the Second, Sixth and Eleventh Circuits have

required a showing of detrimental reliance for a plaintiff to prevail on an ERISA

fiduciary-breach claim. See, e.g., Deschamps v. Bridgestone Ams., Inc. Salaried Emps. Ret.

Plan, 840 F.3d 267, 276-77 (6th Cir. 2016) (explaining, in ERISA action, that “[t]o

establish a breach of [fiduciary] duty, [plaintiff] must show that … [he] detrimentally

relied on the misrepresentations”); Ballone v Eastman Kodak Co., 109 F.3d 117, 125 (2nd Cir

1997); Hammond v. Reynolds Metals Co., 219 Fed.Appx. 910, 916-17 (11th Cir. 2007) (citing

Jones v. Am. Gen. Life & Acc. Ins. Co., 370 F.3d 1065, 1074 (11th Cir. 2004).

       Similarly, in the law of trusts, “constructive fraud”—which is a claim for

“breach” of an “equitable duty” that stems from a “fiduciary … relationship”—requires

that the person under the fiduciary obligation “induce justifiable reliance by the other to

his detriment.” Dawson v. Withycombe, 163 P.3d 1034, 1057-58 (Ariz. Ct. App. 2007); see

also McCalment v. Eli Lilly & Co., 860 N.E.2d 884, 896 (Ind. Ct. App. 2007) (“[d]etrimental

reliance is … an element of … constructive fraud”); 10 Stuart M. Speiser et al., American

Law of Torts § 32:81 (“Once a fiduciary relationship is established, to state a claim for

breach of fiduciary duty, the plaintiff must prove that a material misrepresentation was

made, on which the plaintiff detrimentally and reasonably relied”).

                                               21
           Case 1:16-cv-00740-RC Document 117 Filed 11/07/18 Page 22 of 25



       Moreover, equitable claims for misrepresentation, which are similar to fiduciary-

breach claims, also require a showing of “reliance by [the plaintiff] to his detriment.”

Jewish Ctr. of Sussex Cty. v. Whale, 432 A.2d 521, 524 (N.J. 1981). And in the common law

of torts, reliance is an essential element of a claim for misrepresentation, which is a close

analogue to the fiduciary-breach claim alleged by plaintiffs in this case. See, e.g.,

Restatement (Second) of Torts § 525 (“One who fraudulently makes a misrepresentation

… for the purpose of inducing another to act or to refrain from action in reliance upon

it, is subject to liability to the other in deceit for pecuniary loss caused to him by his

justifiable reliance upon the misrepresentation.”). Where fraud is alleged there must be

a showing of reliance.

       Finally, Plaintiffs concede in their Opposition – as they had to -- that they did not

rely on the alleged misrepresentations set forth in the SAC. They thus concede that

none of them changed their position because of the alleged misrepresentations. In other

words, they concede that none of them were harmed by the alleged conduct. Plaintiffs

nonetheless submit that the Court should adjudicate a claim for which they concede no

harm resulted. Claims don’t exist in a vacuum; the Court does not issue advisory

opinions.

       As discussed above (see (a), supra), nothing in the ASA governing documents

suggests that geopolitical opinions should be criteria – material or not – for nominating

Council candidates. Moreover, there is no allegation in the SAC to suggest that anyone

in   the    voting   membership    cared   about    the   candidates’   positions   on   the

Israeli/Palestinian conflict.   There is certainly no allegation that the Plaintiffs would

                                             22
       Case 1:16-cv-00740-RC Document 117 Filed 11/07/18 Page 23 of 25



have relied on such information in casting their own votes for the National Council, or

that they cared, one way or the other, about such opinions until this lawsuit was filed.

Without some factual allegation of reliance, Plaintiffs cannot demonstrate that they

were misled by any statement, or omission of any statement, by the Nominating

Committee, and thus cannot show a breach of fiduciary duty.

                    e. Count Nine / “Waste”

      Plaintiffs claim that Cowin is inapposite, and that Daley stands for the proposition

that the individuals may bring a claim for waste on behalf of the entity. Plaintiffs argue

in their Opposition that “[n]othing in Daley suggests that the court would have ruled

differently if the plaintiffs had not added a claim alleging that they were wrongly

suspended from the sorority.” Opposition, p. 15. This is striking, given the language of

Daley and the decisions upon which it was based (see discussion, Section A.1, above).

Plaintiffs again miss the distinction between standing in Superior Court and subject-

matter jurisdiction in this Court. But to the Plaintiffs’ oft-repeated argument that Daley

and Jackson permit an individual member to bring a waste claim on behalf of an entity

after having failed to comply with the derivative action requirements, Defendants offer

the following from Jackson, which undercuts Plaintiffs’ assertion:

      In this case, plaintiffs/appellees sought relief from appellants' conduct in
      (allegedly) barring them (but not all others) from church property and facilities
      and from attending church services and from appellants' allegedly unauthorized
      use of appellees' tithes and offerings. Judge Nash did not abuse his discretion in
      concluding that because plaintiffs/appellees alleged an injury particularized to them and
      a “personal financial stake,” they were entitled to proceed on the claims they brought on
      their own behalves, by which they sought relief from “a special injury ... not suffered
      equally by all” who affiliated with the church.


                                             23
        Case 1:16-cv-00740-RC Document 117 Filed 11/07/18 Page 24 of 25



Jackson, 146 A.3d at 415 (emphasis added). See also fn. 6 of Jackson, in which the Court of

Appeals explains that the trial judge had relied upon the “special exception” to the

derivative action requirement, in which plaintiffs “allege a ‘special injury’ to

themselves, apart from that suffered by the corporation [such as losses resulting from a

company wrongfully withholding dividends].”

       Plainly, the plaintiffs in Daley and Jackson were permitted to proceed on the basis

of their individual injuries.

                                     CONCLUSION

       For the reasons set forth in the Motion to Dismiss [Document 106], and as to the

waste claim, the Motion for Partial Judgment on the Pleadings [Document 35], the

Second Amended Complaint should be dismissed.



                                                 Respectfully submitted,



                                                 /s/
                                                 John J. Hathway, Esq. #412664
                                                 Thomas Mugavero, Esq. #431512
                                                 Whiteford, Taylor & Preston L.L.P.
                                                 1800 M Street, N.W., Suite 450N
                                                 Washington, D.C. 20036-5405
                                                 (202) 659-6800
                                                 jhathway@wtplaw.com
                                                 tmugavero@wtplaw.com




                                            24
Case 1:16-cv-00740-RC Document 117 Filed 11/07/18 Page 25 of 25



                                   /s/
                                   Jeff C. Seaman, Esq. #466509
                                   Whiteford, Taylor & Preston L.L.P.
                                   7501 Wisconsin Avenue
                                   Suite 700W
                                   Bethesda, MD 20816
                                   (301) 804-3610
                                   jseaman@wtplaw.com

                                   Counsel for the American Studies
                                   Association, Lisa Duggan, Sunaina Maira,
                                   Curtis Marez, Chandan Reddy, John
                                   Stephens and Neferti Tadiar




                              25
